Title: To George Washington from Samuel Huntington, 6 April 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir
            Philadelphia April 6. 1780
          
          Your Excellency’s favors of the 2d & 3rd instant & 31st Ulto have been duly received and laid before Congress.
          Herewith you will receive a Copy of an Act of the Senate and Assembly of New York of the 2d of March, together with an Act of Congress of the 4th Instant; by which you will be informed that Congress in

Compliance with the Desire of that Legislature have approved of their raising a Body of Eight hundred Militia for the Defence of that State to be entitled to Continental Pay and Rations and employed under the Direction of the Commander in Chief of the Continental Army for that Purpose.
          By the Act of Congress of the 5th Instant herewith enclosd you will observe that they approve of the Measures taken by your Excellency to reinforce the southern Army. I have the honour to be with the highest respect your Excelly’s hble servant
          
            Sam. Huntington President
          
        